Case: 21-51143     Document: 00516370403         Page: 1     Date Filed: 06/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                No. 21-51143                            June 24, 2022
                            consolidated with                          Lyle W. Cayce
                                No. 21-51144                                Clerk
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Faustino Sanchez-Lugo,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 2:14-CR-191-1
                           USDC No. 2:20-CR-1249-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Faustino Sanchez-Lugo appeals his conviction for illegal reentry into
   the United States under 8 U.S.C. § 1326, along with the revocation of the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51143      Document: 00516370403            Page: 2   Date Filed: 06/24/2022




                                  No. 21-51143 c/w
                                   No. 21-51144
   term of supervised release he was serving at the time of the offense. He has
   not briefed, and has thus abandoned, any challenge to the revocation of
   supervised release or to his revocation sentence. See United States v. Reagan,
   596 F.3d 251, 254–55 (5th Cir. 2010).
          For the first time on appeal, Sanchez-Lugo contends that
   Section 1326(b) is unconstitutional because it allows for the imposition of a
   sentence above the otherwise applicable statutory maximum based on facts
   that are neither alleged in the indictment nor found by a jury beyond a
   reasonable doubt.     He has filed an unopposed motion for summary
   disposition and a letter brief in which he acknowledges that his argument is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998).
   Sanchez-Lugo explains that he raises this issue only to preserve it for further
   review.
          Summary disposition is proper. Sanchez-Lugo’s motion is
   GRANTED, and the judgments of the district court are AFFIRMED.




                                           2